Citation Nr: 1009452	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-43 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits for hypertension or hypertension-
related disability under the provisions of 38 U.S.C.A. 
§ 1151, based on sinus treatment provided in 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from March 1952 to March 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought. 

Although the primary focus of the Veteran's claim has been 
for the specific disability of hypertension, alleged to have 
been caused by medication taken as part of VA sinus treatment 
in 2001, it appears he in fact claims any hypertension-
related disability, and the claim has accordingly been 
developed on that broader basis.  The Veteran, as a 
layperson, cannot be imputed with specialized knowledge of 
any potential causal mechanisms resulting in additional 
disability from medical treatment, even in presenting a claim 
pursuant to the provisions of 38 U.S.C.A. § 1151.  See, e.g., 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order).  The 38 U.S.C.A. § 1151 claim is accordingly 
addressed and adjudicated herein as stated on the first page, 
above.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
a finding that any hypertension or hypertension-related 
disability was caused or aggravated by, or that it continued 
beyond natural progress as a result of, VA hospital care, 
medical or surgical treatment, or examination associated with 
VA sinus treatment in 2001. 

2.  VA did not lack informed consent for the care provided in 
2001, and no additional hypertension or hypertension-related 
disability or aggravation of disability arose as an event not 
reasonably foreseeable occurring as a result of that VA care 
in 2001.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hypertension or hypertension-related 
disability caused or aggravated by any hospital care, medical 
or surgical treatment, or examination furnished the Veteran 
under any law administered by VA, as associated with VA sinus 
treatment in 2001, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.154, 3.358, 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
appealed claim for benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  The RO issued a VCAA letter in April 2008 
addressing the  claim.  This VCAA notice letter was followed 
by initial RO adjudication of the claim in November 2008.  
The letter provided the Veteran with adequate notice of the 
notice and duty-to-assist provisions of the VCAA, and 
informed him of the information and evidence necessary to 
substantiate his claim for service connection for 
hypertension or hypertension-related disability pursuant to 
the provisions of 38 U.S.C.A. § 1151.  Also by this letter, 
he was told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-type notice by the 
April 2008 VCAA letter, which was following by initial 
adjudication of the 38 U.S.C.A. § 1151 claim in the appealed 
rating action.  However, to whatever extent such notice may 
have been inadequate in this case, any failure in this case 
is moot and harmless because the 38 U.S.C.A. § 1151 claim is 
herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement, pertinent to this case, records of pertinent 
hospitalization, treatment, or evaluation, including 
treatment by VA contemporaneous with the time frame of 
asserted treatment causative of the claimed hypertension or 
hypertension-related disability pursuant to 38 U.S.C.A. 
§ 1151, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letter 
requested that the Veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claim, and that 
he provide necessary authorization to obtain those records.  
It also requested evidence and information about treatment 
after service pertaining to the 38 U.S.C.A. § 1151 claim, in 
support of the claim. 

The RO further requested any medical records, lay statements, 
or other evidence which might serve to corroborate the 
Veteran's assertion that hypertension or hypertension-related 
disability was caused by VA treatment for sinusitis.  The 
Veteran informed of VA treatment for sinusitis, and also said 
a treating VA physician had made a statement to him in 
support of his claim.  Indicated records were requested, 
obtained, and associated with the claims file.  No statement 
was requested by any treating VA physician, and the Board 
herein finds, infra, that the Veteran's assertions regarding 
a treating VA physician's opinion are not credible, and hence 
no opinion from a treating physician need be obtained as part 
of the duty to assist the Veteran.  The Veteran was duly 
informed, including by appealed rating action and the SOC, of 
the evidence obtained and thus, by implication, of the 
evidence not obtained.  He did not indicate the existence of 
additional pertinent evidence that has not been requested or 
obtained.  

The Veteran and his authorized representative have addressed 
the appealed claim by submitted statements.  Neither the 
Veteran nor his authorized representative has indicated that 
he had an unfulfilled desire to address further his appealed 
claim, including by a hearing.  

The Board notes that the Veteran's representative has argued 
that VA should search for and obtain any relevant VAMC 
medical quality assurance records that may exist.  In this 
regard, the Court has stated that "such an assertion is at 
odds with a statutory scheme requiring that the claimant 
adequately identify relevant records that the claimant wishes 
the Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 
96, 103 (2005).  Moreover, such records are protected from 
disclosure by a confidentiality statute at 38 U.S.C.A. § 
5705(a), and may only be disclosed in limited circumstances 
under 38 U.S.C.A. § 5705(b), circumstances which have not 
been shown to exist in the context of the current claim. 

The representative asserts that a pertinent provision of the 
current VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality 
Assurance Investigative Reports" (which replaced previous 
M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), is invalid.  
That manual provision, which bars the use of quality 
assurance investigative reports in the adjudication of claims 
under 38 U.S.C.A. § 1151, is consistent with 38 C.F.R. § 
17.508(a), which requires specific authorization for VA 
personnel to gain access to quality assurance documents, and 
does not provide such authorization for adjudicative 
personnel.  The Board does not have the authority to 
invalidate or ignore VA regulations or adjudicative manuals.  
See 38 U.S.C.A. § 7104(c) (Board is bound in its decisions by 
the regulations of the department and instructions of the 
Secretary).  Accordingly, VA is specifically barred from 
requesting the VAMC medical quality assurance records that 
the Veteran's representative has requested.  In any event, 
the Board finds that even if quality assurance records exist 
in this case, there is no indication as to how they might be 
relevant to the present claim. 

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
U.S.C.A. § 5103A (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A VA examination may be similarly required in 
furtherance of a benefits claim pursuant to the provisions of 
38 U.S.C.A. § 1151.

In this case, no VA examination was required and none was 
afforded to the Veteran in furtherance of his 38 U.S.C.A. 
§ 1151 claim.  The evidentiary record already establishes the 
VA sinus treatment, including in 2001, and the existence of 
hypertension, and, as discussed infra, there is no credible 
evidence to support the Veteran's assertion that VA sinus 
treatment in 2001, including specifically medication then 
prescribed by VA for sinus treatment, caused or aggravated 
hypertension or hypertension-related disability.  Hence, in 
the absence of any credible indication of such a causal link, 
no examination was required to be provided by VA in 
furtherance of the claim.   38 U.S.C.A. § 5103A; 38 U.S.C.A. 
§ 5103A; McLendon.

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
38 U.S.C.A. § 1151 claim was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision in the Veteran's claim on appeal have been 
accomplished.

II.  Claim for Benefits under 38 U.S.C.A. § 1151

The statute at 38 U.S.C.A. § 1151(a) provides in relevant 
part that disability compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  As pertinent to this case, a qualifying 
additional disability means a disability which was not the 
result of the Veteran's willful misconduct and was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by a VA employee or in a VA facility, and the 
proximate cause of the disability or death was either:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361, which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
Veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination 
upon which the claim is based to the Veteran's condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b).  Claims based on additional disability due 
to hospital care, medical or surgical treatment, or 
examination must meet specified causation requirements.  38 
C.F.R. § 3.361(c)(1) (disability actually resulted from the 
VA care); (c)(2) (continuance or natural progress of pre-
existing condition cannot be due to VA care unless caused by 
failure to timely diagnose); (c)(3) (veteran's failure to 
follow medical instructions vitiates VA causation); 
(d)(1) (VA failed to exercise reasonable degree of care or 
acted without veteran's informed consent), (d)(2) (event not 
reasonably foreseeable caused additional disability).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

The Veteran has made several assertions regarding his 38 
U.S.C.A. § 1151 claim.  In his February 2008 claim, he stated 
that in 2001 he went to the Bonhom VA hospital with sinus 
problems and was prescribed medication.  He added that he 
took the medication as prescribed and approximately one month 
later returned to a VA clinic in Shermon for a check up, and 
the doctor at the clinic informed him that he was "about to 
have a massive stroke."  The Veteran alleged that he told 
the doctor of the medication he was taking for his sinus 
condition, and the doctor then informed him that the medicine 
had caused his high blood pressure.  The Veteran further 
asserted in his VA Form 9 that he had "never had high blood 
pressure in my whole life."  He added that the doctor at the 
clinic prescribed an antihypertensive medication, and 
informed him that he would have to take the medication his 
entire life and that his hypertension problem was caused by 
the medication he was prescribed at the VA hospital.  

In contrast to those February 2008 assertions, the Veteran 
asserted in his February 2009 Notice of Disagreement that VA 
was negligent in prescribing a nasal spray which could cause 
a rise in blood pressure, because of his history of 
hypertension.  Clearly, VA could not be negligent in 
prescribing the sinus medication based on a history of 
hypertension if, as the Veteran contended in his February 
2008 claim, he had never had high blood pressure before in 
his entire life.  The two statements are plainly 
contradictory.  The Veteran's assertion that he never had 
high blood pressure before is further contradicted by the 
Veteran's history of having previously claimed entitlement to 
service connection for hypertension, which claim was denied 
by the RO in February 1969.  That denial was based in part 
upon a VA examination conducted in January 1969, when the 
Veteran's blood pressure in a seated position was 145/100.  
Based upon these contradictions in both current statements 
and between current statements and past statements, when 
considered with his past claims and past medical history, the 
Board concludes that the Veteran lacks credibility in his 
assertions supporting his claim for service connection for 
hypertension.  

Based on this absence of credibility, the Board does not find 
credible the Veteran's assertion that a VA physician told him 
the medication VA had prescribed in 2001 for a sinus 
condition had caused chronic, permanent hypertension a month 
later.  In addition, a careful review of VA treatment records 
from the 1990s to the present, inclusive in particular of 
records from 2001, reveals no medical finding of any causal 
link between sinus treatment and hypertension, based on 
either causation or aggravation, for any care, treatment, 
hospital care, examination conducted, or medication 
prescribed for a sinus disorder.   Accordingly, in the 
absence of any credible evidence in support, the Board finds 
that the evidence preponderates against any 2001 VA care, 
treatment, hospital care, examination conducted, or 
medication prescribed for a sinus condition having caused or 
aggravated hypertension or hypertension-related disability.

In the absence of any credible evidence in support, the Board 
finds that the evidence preponderates against finding that VA 
medical providers lacked informed consent for the sinus 
treatment afforded to the Veteran.  Also in the absence of 
any credible evidence in support, the Board finds that the 
evidence preponderates against additional hypertension or 
hypertension-related disability or aggravation of disability 
having arisen as an event not reasonably foreseeable 
occurring as a result of any 2001 VA medical services.  

Accordingly, in the absence of credible evidence to support 
the Veteran's claim under 38 U.S.C.A. § 1151, the Board finds 
that the evidence preponderates against that claim, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation for hypertension or hypertension-
related disability under the provisions of 38 U.S.C.A. 
§ 1151, based on VA hospital care, medical or surgical 
treatment, examination conducted, or medication prescribed 
for a sinus disorder in 2001, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


